DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 -22 of U.S. Patent No. 10,769,385.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 18 of the instant application are similar in scope and content claims 2 – 22 of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 2 of the cited patent.
Instant Application 16/984,714
US Patent 10,769,385
Similar
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device to:
2.  A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device to:
Same
provide a plurality of candidate text strings for a speech input, wherein the candidate text strings are generated by a speech recognition process;
receive audio input containing a user utterance; perform speech-to-text processing on the audio input to determine a plurality of text representations of the user utterance and a plurality of speech recognition scores for the plurality of text representations;
Similar
select at least a subset of the plurality of candidate text strings, the subset including at least two candidate text strings;
perform natural language processing on each of the plurality of text representations to determine a plurality of candidate user intents and a plurality of intent deduction scores for the plurality of candidate user intents;
Similar
determine a plurality of user intents from the selected subset of the plurality of text strings; and
determine a plurality of composite scores for the plurality of candidate user intents based on a combination of the plurality of speech recognition scores and the plurality of intent deduction scores;
Similar
select, as a selected user intent, a user intent from the plurality of user intents.
select a user intent from the plurality of candidate user intents based on the plurality of composite scores; and perform a task corresponding to the selected user intent.
Similar

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAP 2011/0082688) in view of Park et al. (US PAP 2012/0035935).
As per claims 1, 18, 19, Kim et al. teach a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device to:
provide a plurality of candidate text strings for a speech input, wherein the candidate text strings are generated by a speech recognition process; select at least a subset of the plurality of candidate text strings, the subset including at least two candidate text strings; determine a plurality of user intents from the selected subset of the plurality of text strings (“The intention analyzer 150 analyzes the intentions of the speech recognition candidate sentences generated by the speech recognizer 120, and generates and outputs speech recognition result candidates to which the intentions of the sentences are attached.”; paragraph 48).
However, Kim et al. do not specifically teach select, as a selected user intent, a user intent from the plurality of user intents.
Park et al., discloses the command intention belief generation unit 110 may recognize a first voice command input to the apparatus 100, and may create one or more command intention beliefs for the first voice command in consideration of one or more predefined possible cases based on the results of the recognition. The apparatus 100 may generate a system response based on a command intention with a highest probability selected from among the command intention beliefs for the first voice command (paragraphs 40 - 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the user intent based on the highest probability as taught by Park et al., in Kim et al., because that would help select one of the updated command intention beliefs for the first voice command (paragraph 9).

As per claim 2, Kim et al. in view of Park et al. further disclose the plurality of user intents are associated with a plurality of intent deduction confidence scores (“The apparatus 100 may generate a system response based on a command intention with a highest probability selected from among the command intention beliefs for the first voice command”; Park et al., paragraphs 40 - 43).

As per claim 3, Kim et al. in view of Park et al. further disclose the instructions further cause the device to: select the user intent based on the plurality of intent deduction confidence scores (“The apparatus 100 may generate a system response based on a command intention with a highest probability selected from among the command intention beliefs for the first voice command”; Park et al., paragraphs 40 - 43).

As per claim 4, Kim et al. in view of Park et al. further disclose the selected user intent is the user intent with the highest intent deduction confidence score (“The apparatus 100 may generate a system response based on a command intention with a highest probability selected from among the command intention beliefs for the first voice command”; Park et al., paragraphs 40 - 43).

As per claim 5, Kim et al. in view of Park et al. further disclose the plurality of candidate text strings are associated with a plurality of speech recognition confidence scores (“rearrange the speech recognition result candidates based on the respective scores.”; Kim et al., paragraph 48).

As per claim 6, Kim et al. in view of Park et al. further disclose the instructions further cause the device to: select the user intent based on the speech recognition confidence scores and the intent deduction confidence scores (Kim et al., paragraphs 48, 53; Park et al. paragraphs 40 - 43).

As per claim 7, Kim et al. in view of Park et al. further disclose the instructions further cause the device to: determine a plurality of composite confidence scores for the plurality of user intents (Park et al., paragraphs 27, 40 – 43; Kim et al., paragraphs 48, 53, 81).
As per claim 8, Kim et al. in view of Park et al. further disclose the selected user food intent is the user intent with the highest composite confidence score (Park et al., paragraphs 27, 40 – 43; Kim et al., paragraphs 48, 53, 81).

As per claim 13, Kim et al. in view of Park et al. further disclose the instructions further cause the device to: performing one or more actions to satisfy the selected user intent (“The analysis applier 170 may conduct a predetermined action based on an analyzed intention”; Kim et al. ,paragraph 50; Park et al., paragraphs 9 - 11).

Claim 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAP 2011/0082688) in view of Park et al. (US PAP 2012/0035935); and further in view of Badaskar (US PAP 2014/0081633).
As per claims 14, - 17, Kim et al. in view of Park et al. do not specifically teach 
performing the one or more actions includes making a restaurant reservation; performing the one or more actions includes providing information about a movie to a user; performing the one or more actions includes initiating a communication with another user; communication is selected from the group consisting of: a telephone call; and a text message.

	Badaskar disclose that the ontology 360 shown in FIG. 3C includes a "restaurant reservation" node, which is an actionable intent node. Property nodes "restaurant," "date/time" (for the reservation), and "party size" are each directly linked to the "restaurant reservation" node (i.e., the actionable intent node). In addition, property nodes "cuisine," "price range," "phone number," and "location" are sub-nodes of the property node "restaurant," and are each linked to the "restaurant reservation" node (i.e., the actionable intent node) through the intermediate property node "restaurant."(paragraph 62)… the names of specific entities are names of businesses, restaurants, people, movies, and the like. In some implementations, the digital assistant system 300 can search and identify specific entity names from other data sources, such as the user's address book or contact list, a movies database(paragraph 69)… when the words "Mr. Santo" are recognized from the user request, and the last name "Santo" is found in the vocabulary index 344 as one of the contacts in the user's contact list, then it is likely that the user request corresponds to a "send a message" or "initiate a phone call" domain (paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform different actions as taught by Badaskar in Park et al., in view of Kim et al., because that would help translate the deduced intent into actionable tasks (paragraph 7).

Allowable Subject Matter
Claims 9 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer over U.S. Patent No. 10,769,385.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 9, the prior art made of record does not teach or suggest a composite confidence score is a combination of a respective speech recognition confidence score and a respective intent deduction confidence score.

As to claim 10, the prior art made of record does not teach or suggest a composite confidence score is a sum of a respective speech recognition confidence score and a respective intent deduction confidence score.

As to claim 11, the prior art made of record does not teach or suggest a composite confidence score is an average of a respective speech recognition confidence score and a respective intent deduction confidence score.

As to claim 12, the prior art made of record does not teach or suggest a composite confidence score is a weighted average of a respective speech recognition confidence score and a respective intent deduction confidence score.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Ammicht et al. teach  method for representing and resolving ambiguity in spoken dialogue.  Horvitz et al. method providing utility-based decision making about clarification dialog given communicative uncertainty.  Nagashima teach voice recognition method of assigning weights to the sound score and the language score with a first ratio.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658